United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3665
                                    ___________

American Premier Underwriters, Inc.,    *
                                        *
                    Appellant,          * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Smith, Gill, Fisher & Butts, P.C.,      *      [UNPUBLISHED]
                                        *
                    Appellee.           *
                                   ___________

                              Submitted: April 13, 2000

                                   Filed: April 19, 2000
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       American Premier Underwriters, Inc. (APU) appeals the district court's adverse
grant of summary judgment in this diversity lawsuit for legal malpractice and fraud.
The district court ruled that APU's claims were barred by the applicable statutes of
limitation. Having carefully analyzed the parties' arguments and following de novo
review of the record and the questions of state law, we conclude the grant of judgment
was proper for the reasons stated by the district court. Because our review involves the
application of state law in a fact-intensive diversity case and the parties' submissions
show they are thoroughly familiar with the issues before the court, we conclude that an
extensive discussion would serve no useful precedential purpose. We thus affirm the
district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-